Citation Nr: 1749585	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1967 to January 1971, including in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that reopened and denied the Veteran's claim for entitlement to service connection for hypertension on a de novo basis.  

The January 2011 RO decision (noted above) reopened and denied the Veteran's claim for entitlement to service connection for hypertension on a de novo basis.  Service connection, however, was previously denied in a final January 2004 RO decision.  Thus, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for hypertension.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In April 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

As discussed above, the Board observes that service connection for hypertension was previously denied in a final January 2004 RO decision.  The Board finds, however, that new and material evidence has been received to reopen this claim pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claim.  

In June 2017, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in October 2017.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's hypertension had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the numerous diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service; however, hypertension is not one of the listed diseases. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has hypertension that is related to service, to include as due to Agent Orange exposure, or, more specifically, that is related to his service-connected diabetes mellitus, with erectile dysfunction.  The Veteran reports that a physician has indicated to him that his service-connected diabetes mellitus, with erectile dysfunction, aggravates his hypertension.  

The Veteran served in Vietnam while on active duty; thus in-service Agent Orange exposure is presumed.  Further, post-service private and VA treatment records show treatment for multiple disorders, including hypertension.  

The Board determined that the private and VA medical opinions of record were insufficient to decide the Veteran's claim on the merits and in June 2017 sought an opinion from a VHA expert as to the etiology of the Veteran's claimed hypertension.  The VHA opinion, received in October 2017, was provided by an expert in internal medicine.  The VHA expert opined that the Veteran's hypertension was etiologically related to his in-service Agent Orange exposure.  The Board finds that October 2017 opinion provided by the VHA expert is the most probative opinion of record.  The opinion provided by the VHA expert supports the Veteran's claim.  As such, service connection for hypertension is warranted.  As the Board has granted service connection for hypertension on a direct basis, it need not address any other theories of service connection.  


ORDER

Service connection for hypertension is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


